DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  it is not clear what “opening 111” and “opening 113” refer back to in the claim. For purposes of examination it is interpreted that the claim states “…the first opening to the second opening.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-11, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Smoking ice with Waxmaid Horn silicone glass water pipe bong smoking bubbler” (Waxmaid hereinafter).
Regarding claim 1, Waxmaid teaches a hand pipe sleeve (sleeve of right pipe in Youtube 1:47 minute screen capture) comprising:
 a body including: a top end section (top of sleeve of right pipe in Youtube 1:47 minute screen capture); a bottom end section (bottom of sleeve of right pipe in Youtube 1:47 minute screen capture); an opening at the bottom end section (opening seen in bottom of sleeve of right pipe in Youtube 1:47 minute screen capture); 
and a sleeve well portion that extends from the opening to the top end section (part of sleeve that extends from bottom to top of right bong in sleeve of right pipe in Youtube 1:47 minute screen capture), the sleeve well portion being dimensioned to be closely fitted around a bowl of a hand pipe when the hand pipe is inside the sleeve well portion (right pipe in Youtube 1:47 minute screen capture).  


    PNG
    media_image1.png
    1053
    1393
    media_image1.png
    Greyscale

Regarding claim 2, Waxmaid teaches that the bottom end section includes: a protruding edge that extends from an interior surface of the sleeve well portion towards a center of the opening at the bottom end section (sleeve of right pipe in Youtube 0:53 minute screen capture).
Regarding claims 5 and 6, Waxmaid teaches that the top end section includes: a first opening at a front side of the body (left side of sleeve of right pipe in Youtube 1:47 minute screen capture); a second opening at a back side of the body (right side of sleeve of right pipe in Youtube 1:47 minute screen capture); and a cavity that extends from one opening to the other opening, wherein the cavity is capable of retaining a clip.   
Regarding claim 7, Waxmaid teaches that the hand pipe sleeve wherein the body gradually tapers from top end section to bottom end section ( sleeve of right pipe in Youtube 1:47 minute screen capture).  
Regarding claims 8 and 9, Waxmaid teaches that the body is formed out of a heat resistant and flexible material, specifically silicone (Youtube description under screen captures).  

    PNG
    media_image2.png
    1062
    1395
    media_image2.png
    Greyscale

Regarding claim 10, Waxmaid teaches that sleeve further comprises the hand pipe (the glass pipe in the Youtube screen shots).  
Regarding claim 11, Waxmaid teaches that the hand pipe includes: 
a hand pipe body pipe (the glass pipe in the Youtube screen shots), the hand pipe body comprising: 
a top portion (top of right pipe in Youtube 1:47 minute screen capture);
a bottom portion (bottom of right pipe in Youtube 1:47 minute screen capture); 
a second opening at the top portion (opening in right bong in Youtube 1:22 minute screen capture), the top portion being angled with respect to a vertical axis (right pipe in Youtube 1:47 minute screen capture); and
 a well extending from the second opening at the top portion to the bottom portion (side wall that extends from bottom to top of right bong in sleeve of right pipe in Youtube 1:47 minute screen capture).  
Regarding claim 17, Waxmaid teaches that the hand pipe body gradually tapers from the top portion to the bottom portion (right pipe in Youtube 1:47 minute screen capture).  

    PNG
    media_image3.png
    1060
    1397
    media_image3.png
    Greyscale

Regarding claim 19, Waxmaid teaches that the hand pipe body is formed from a heat resistant material, specifically glass (Youtube description under screen captures).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waxmaid as applied to claim 2 above, and further in view of US 6464100 (Canfield).
Regarding claims 3 and 4, Waxmaid does not expressly teach that the bottom end section includes multiple slits.
	Canfield teaches that the bottom end of a protective sleeve (10) of a container (14) includes multiple slits (36) that extend from the protruding edge toward the top end section (Fig. 1). It would have been obvious for one of ordinary skill in the art before the effective filing date to have made multiple slits that extend from the protruding edge toward the top end section, as taught by Canfield, in the sleeve of Waxmaid so as to provide a means of engaging the bottom rim of certain containers (col. 4, lines 45-55) with a reasonable expectation of success and predictable results. 

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waxmaid as applied to claim 11 above, and further in view of US 20150068540 (Hoch hereinafter).
Regarding claims 12 and 13, Waxmaid teaches that the hand pipe body includes a bottom portion (bottom of right pipe in Youtube 0:53 minute screen capture) including a front side with a third opening at the front side (Youtube 2:45 minute screen capture).  
Waxmaid does not expressly teach a bowl well that extends from the third opening into the well wherein the bowl well includes a bowl well opening. 
Hoch teaches a water pipe, or hand pipe, that includes a bottom portion (Fig. 3C) wherein the bottom portion includes: a front side (right side of pipe in Fig. 3C); a third opening at the front side (perimeter of “concaved oval portion 310” ([0054])); and a bowl well (310) that extends from the third opening into the well ([0054]). Hoch teaches that the bowl well includes a bowl well opening at a bottom of the bowl well (320) (Fig. 3A).  It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the bowl opening of Waxmaid for the bowl opening of Hoch with a reasonable expectation of success and predictable results because both are bowl openings for a water pipe. 
	Regarding claims 14-16, Waxmaid does not expressly teach that the hand pipe body includes one or more support features.
Hoch teaches that the bottom portion of the water pipe includes a base with a plurality of ribs (440), or support features,  which serve to provide strength to the base and to help relieve stress from long use ([0061]). It would have been obvious for one of ordinary skill in the art before the effective filing date to have included such a base with support features in Waxmaid with a reasonable expectation of success and predictable results, namely to provide strength to the base and to help relieve stress from long use ([0061]) so that the base can insulate the user from the coldness of the water pipe when handling the water pipe ([0058]).  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waxmaid as applied to claim 11 above, and further in view of US 4161954 (Fornaciari hereinafter)
Regarding claim 18, Waxmaid does not expressly teach that the hand pipe body includes a carb opening on a side of the hand pipe body.  
Fornaciari teaches that water pipes use a carburetor, which is a hole located in the wall of the water container above the water level. In use, the hole is usually kept closed until the last puff of smoke is to be removed from the pipe, more particularly, when the last puff of smoke is to be removed from the air space above the water level. At that time, with the hole uncovered, a sharp inhalation clears the bottle of smoke (col. 2, lines 15-30). Thus it would have been obvious for one of ordinary skill in the art before the effective filing date to have included a carb opening in Waxmaid, as taught by Fornaciari, because the carb opening allows, when the hole is uncovered, for the last puff of smoke is to be removed from the air space above the water level (col. 2, lines 15-30). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waxmaid as applied to claim 11 above, and further in view of US 20120111345 (Switzer hereinafter).
Regarding claim 20, Waxmaid teaches that the hand pipe body is formed from glass but does not specify borosilicate glass. 
Sweitzer teaches that down pipes used in hookahs, or water pipes, can be fabricated from borosilicate glass ([002]-[004],[0019]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have constructed the glass pipe body of Waxmaid from borosilicate glass as such is known in the water pipe art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        

/GALEN H HAUTH/Primary Examiner, Art Unit 1742